Citation Nr: 0008705	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE
Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The veteran contends, in essence, that he can not work 
because of his service-connected right hand disability and 
that a TDIU should be awarded.  More specifically, he 
maintains that he has lost several jobs because of decreased 
grip strength, pain and limitation of motion of the right 
wrist.  The veteran contends that he has difficulty sleeping 
because of his right wrist.  He maintains that he last worked 
in 1991.  

A review of the claims file reflects that the veteran has 
been awarded a maximum 60 percent disability evaluation for a 
disability of the right (minor) hand pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125 (1999).  The veteran has also 
been awarded special monthly compensation for loss of use of 
the right hand. 

During his January 2000 hearing before the undersigned Board 
member at the RO in Nashville, Tennessee, the veteran 
testified that he had a stomach, psychiatric sleep and left 
wrist disorders, as well as crushed feet, secondary to the 
service-connected right hand disability.  The Board finds 
that these issues are inextricably intertwined with the claim 
for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  As disposition of these issues could 
potentially affect the resolution of the veteran's claim for 
a TDIU, they must be resolved prior to a final determination 
of the issue on appeal.

During the January 2000 hearing, the veteran also related 
that he was in receipt of Social Security Supplemental Income 
(SSI) benefits because of his service-connected right wrist 
disorder.  A review of the claims file reflects that while 
medical records from the Social Security Administration have 
been submitted, the claims file is devoid of any copies of an 
administrative award decision.  In addition, the veteran 
testified that he had sought treatment for his right wrist 
disorder from Saint Thomas Health Care and the Baptist 
Memorial Clinic, Camden, Tennessee.  Unfortunately, a review 
of the veteran's claim file does not show that any attempt 
was made to obtain treatment records from either medical 
facility.  In view of their relevance, further development is 
warranted.

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following actions:

1.  The SSA should be contacted and 
requested to provide any administrative 
decisions used to determine the veteran's 
case.  Any attempts to request the 
information, and replies from SSA, must 
be documented in the claims file.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
after August 1998. After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  The Board is specifically 
interested in obtaining treatment records 
from the Baptist Memorial Clinic and 
Saint Thomas Health Care, in Camden, 
Tennessee.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's claims of 
entitlement to service connection for 
stomach, psychiatric, sleep and left 
wrist disorders, as well as crushed feet, 
secondary to the service-connected right 
wrist disorder on a de novo basis.  
Thereafter the RO should readjudicate the 
claim of entitlement to a TDIU.

If any remaining benefit sought on appeal is not granted, or 
if the appellant expresses disagreement pertaining to any 
other matter, both the veteran and his representative must be 
provided with an appropriate Supplemental Statement of the 
Case.  The veteran should also be provided appropriate notice 
of the requirements to perfect an appeal with respect to any 
issue addressed therein which does not appear on the title 
page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


